Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I (i.e. claims 1, 9, 28, 40, 47, 51, 55, 100, 112, 124-126, 135-137, 153-154, and 158-160) and election of compound 1 in the reply filed on 11/23/21 is acknowledged.  Claims 40, 47, 51, 55, 100, 112, 124-126, and 137 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/21.
Claims 1, 9, 28, 40, 47, 51, 55, 100, 112, 124-126, 135-137, 153-154, and 158-160 are currently pending in the application.  However, due to a restriction requirement, claims 40, 47, 51, 55, 100, 112, 124-126, and 137 are withdrawn from further consideration and claims 1, 9, 28, 135-136, 153-154, and 158-160 are being examined on the merits herein.
Thus the requirement is deemed proper and is therefore made final.

                                                                  Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted that while a certified copy has been received, however, that the earliest provisional application that provides th, 2017.  


Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 135-136, and 153-154 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5, 17-18, and 77-78 of copending Application No. 16/756,565 (hereinafter Campbell US Patent Application No. ‘565).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to amine-substituted heterocyclic compounds and methods of treating EHMT2 mediated diseases.  The claimed invention and co-pending application Campbell ‘565 are rendered obvious over another as the claimed invention teaches a broad genus of amine-substituted heterocyclic compounds of formula (I) and method of treating EMHT2 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claims 158-160 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 68, and 188-189 of copending Application No. 16/606,833 (hereinafter Campbell US Patent Application No. ‘833).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of amine-substituted heterocyclic compounds in treating EHMT2 mediated diseases.  The claimed invention and co-pending application Campbell ‘833 are 

    PNG
    media_image1.png
    129
    448
    media_image1.png
    Greyscale



wherein X1 and X3 are N; X2 is CR3 wherein R3 is H; X4 is CR5 wherein R5 is C1 alkyl; R8 is H and R9 is Q4-T4 wherein Q4 is C1 alkyl and T4 is H; X5 is CH; X6 is CH; R14 is OR6 wherein R6 is Q1-T1 wherein Q1 is C1 alkyl and T1 is H; R7 is ORf wherein Rf is Q6-T6 is C3 alkyl and T6 is Rs3 wherein Rs3 is 5 membered heteroaryl ring with 1 N heteroatom; and wherein said compounds are taught to be useful in a method to inhibit EHMT2 by administering said compounds.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 16/606,833.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


    PNG
    media_image2.png
    153
    428
    media_image2.png
    Greyscale



wherein X1 and X3 are N; X2 is CR3 wherein R3 is H; X4 is CR5 wherein R5 is C1 alkyl; R8 is H and R9 is Q4-T4 wherein Q4 is C1 alkyl and T4 is H; X5 is N; X6 is CH; R14 is OR6 wherein R6 is Q1-T1 wherein Q1 is C1 alkyl and T1 is H; R7 is Q2-T2 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 154 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibiting EHMT1 and EHMT2 with compounds of , does not reasonably provide enablement for inhibiting EHMT1 and EHMT2 utilizing all of the disclosed compounds of formula (I) and those delineated in the specification in tables 1 and 1A.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of inhibiting EHMT1 and EHMT2, the method comprising administering to a subject in need thereof a therapeutically effective amount of the compound of claim 1.  The instant specification fails to provide information that would allow the skilled artisan to practice the inhibition of EHMT1 and EHMT2 by administering every single compound of Formula (I).

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of inhibiting EHMT1 and EHMT2, the method comprising administering to a subject in need thereof a therapeutically effective amount of the compound of claim 1. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the fact that while applicant 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “inhibition of EHMT1 and EHMT2 utilizing every possible compound of Formula (I)”. While such “inhibition of EMHT1 and/or EMHT2” might theoretically be possible when pyrimidine 2,4-diamine compounds are utilized, as a practical matter it is nearly impossible to achieve said inhibition by administering every single variation of compounds of formula (I). 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the inhibition of EHMT1 and EHMT2 by administering every single compound of formula (I). No reasonably specific guidance is provided concerning useful therapeutic protocols for the inhibition of 

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that every single compound of formula (I) with divergent structures could be predictably used for the inhibition of EHMT1 and/or EHMT2 as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 158-160 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibiting EHMT1 and EHMT2 with compounds of formula (I) that are pyrimidine 2,4-diamine compounds, does not reasonably provide enablement for preventing any blood disorder, cancer, or any EHMT-mediated disorder by administering every single compound of formula (I) and those delineated in the specification in tables 1 and 1A.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of preventing or treating EHMT-mediated disorder, blood disorder, and cancer, the method comprising administering to a subject in need thereof a therapeutically effective amount of the compound of claim 1.  The instant specification fails to provide information that would allow the skilled artisan to practice the prevention of all blood disorders, all cancers in existence, and all EHMT-mediated disorders by administering every single compound of Formula (I).

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is 

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).2 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of preventing or treating EHMT-mediated disorder, blood disorder, and cancer, the method comprising administering to a subject in need thereof a therapeutically effective amount of the compound of claim 1. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated IC50 values for inhibition of EMHT1 and EMHT2 using compounds that primarily contain pyrimidine-2,4-diamine moieties, nowhere in the specification did applicant demonstrate prevention of any disorder, let alone prevention of all blood disorders such as anemia, leukemia, lymphoma, Von Willerbrand disease, etc.., and prevention of all cancers and subtypes.  
Moreover, the examiner contends that because certain cancers are characterized by genetic factors that cause said disease and because genetic factors cannot be prevented, the examiner maintains that such prevention is impossible to achieve.  Additionally, the examiner contends that applicant failed to test a variety of compounds of formula (I) in said prevention and/or treatment of said diseases.  While applicant tested pyrimidine 2,4-diamine compounds, nowhere in the specification did applicant test any triamine compounds; or di- or tri-amine compounds in combination with compounds possessing two pyrimidine rings; two phenyl rings or 1 pyrimidine with a triazine ring in preventing said disorders.  Given that addition of functional attachment groups such as heterocyclic, heteroaryl, and cyclic ring can confer contrasting chemical and physical reactivity, the examiner maintains that absent demonstration that a variety 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment or prevention of EHMT1 and EHMT2-mediated disorders, blood disorders, and cancer utilizing every possible compound of Formula (I)”. While “inhibition of EMHT1 and/or EMHT2” might theoretically be possible when pyrimidine 2,4-diamine compounds are utilized, as a practical matter it is nearly impossible to achieve prevention of any disorder by administering every single variation of compounds of formula (I) given that genetic factors cannot be prevented. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the prevention of EHMT1 and EHMT2-mediated disorders, cancer, and blood disease by administering every single compound of formula (I). No reasonably specific guidance is provided concerning useful therapeutic protocols for said prevention, other than inhibition of EHMT1 and/or EHMT2 mediated disorder utilizing pyrimidine-2,4-diamine compounds. The latter is corroborated by the working examples in table 3 and table 3A on pages 160-162.  

The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that every single compound of formula (I) with divergent structures could be predictably used for preventing every EHMT1 and/or EHMT2-mediated disorders, every single blood cancer in existence, and all cancers and subtypes as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 28, 153-154, and 158-160 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Campbell et al. (U.S. 2017/0355712 A1).
Campbell et al. teach amine substituted aryl or heteroaryl compounds, their use, pharmaceutical compositions comprising them and method of use (see abstract).  Campbell et al. also teach that the compounds of formula (I) of the invention can be used as a medicine, and in the manufacture of a medicament for the treatment of diseases associated with EHMT1 and EHMT2 via inhibition of methyltransferase enzyme (ETHMT1/EHMT2: see paragraphs 0001 and 0015).  Additionally, Campbell et al. teach that the compounds of the invention can be useful in the treatment of various diseases mediated through EHMT including blood disorder such as leukemia, cancer  and other EHMT-mediated disorders (i.e. an EHMT2-mediated see paragraphs 0150-0157). Campbell et al. further teach that the compounds can be formulated as pharmaceutical compositions comprising a therapeutically effective amount of the compounds of Formula (I) and a pharmaceutically acceptable carrier or diluent (see paragraph 0149).  Importantly, Campbell et al. teach compound 20 (see pg. 31): 
 

    PNG
    media_image3.png
    161
    683
    media_image3.png
    Greyscale


Which anticipates instant formula (I) wherein X1 and X3 are N; X4 is CR5 wherein R5 is H; and X2 is CR3 wherein R3 is H; R8 is H and R9 is NRhRi wherein Rh is H and Ri is C3 alkyl; X5 and X6 are CH; R14 is OR6 wherein R6 is Q1-T1 wherein Q1 is C1 alkyl and T1 is H; and R7 is Q2T2 wherein Q2 is a bond and T2 is ORf wherein Rf is Q6-T6 wherein Q6 is C3 alkyl and T6 is Rs3 wherein Rs3 is 5 membered heterocycloalkyl (see pg. 31).  



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/

12/04/2021





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        2  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.